Case 1:18-cv-02185-LJL Document 273-53 Filed 04/06/20 Page 1 of 2




                     Exhibit JJJJ
                             Case 1:18-cv-02185-LJL Document 273-53 Filed 04/06/20 Page 2 of 2




                                                                                                                                              ••
       0                      i youtube.com/channel/1                                                                                         •
               DVouTube                    Search                                                                         04      ...:::
    ft
   Home




  Trending




    a
Subscriptmns                                  Voice of Guo Media                                                           SUBSCRIBE
                                              4.35K subscribers

   �
   Library                          HOME            VIDEOS              PLAYLISTS          COMMUNITY                 CHANNELS              ABOUT   >

                                                                                       World is Changing - Welcom_,

                                                                                       6,196 views • 10 months ago

                                                                                       A Discord link
                                                                                                                          SUBSCRIBE
                                                                                       https://discord. gg/ZhGK3EA
                                                                                       B VOG domain
                                                                                       https://www.vog.media
                                                                                       Rule of Law Fund 501 (c)(3)
                                                                                                                          SUBSCRIBE
                                                                                       https://rolfoundation.org/
                                                                                       Rule of Law Fund 501 (c)4
                                                                                                                         • &z�ziNoice of Guo ...
                                                                                       READ MORE
                                                                                                                          SUBSCRIBE


                 Uploads        ► PLAYALL                                                                                e      ��z*l[ffll

                                                                                                                          SUBSCRIBE


                                                                                                                         • t&�z*2019

                                                                                                                          SUBSCRIBE

                                             Em
                 CCP model doesn't work in          How CCP.Virus influencs our     Work at home because of
                 the epidemic                       lives                           CCP Virus
                 96 views • 1 day ago               328 views • 6 days ago          205 views • 6 days ago
